PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/902,225
Filing Date: 30 Dec 2015
Appellant(s): SAMSUNG SDI CO., LTD



__________________
Jay P. Beale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims:
	Claims 1-5, 7-8, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo US-20140367645-A1 ("Seo") in view of Lee et al. US-20060103298-A1 ("Lee") and Kim et al. WO-2011081423-A2 Kim et al., see machine translation referred to herein ("Kim '423"); and
	Claims 1-5, 7-8, 10-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo US-20140367645-A1 ("Seo") in view of Lee et al. US-20060103298-A1 ("Lee") and Sasabe et al. Adv. Mater. 2012, 24, 3212-3217 ("Sasabe").

(2) Response to Argument
The Appellant's arguments have been fully considered, but they are not found to be persuasive for the following reasons.

––––

G.	Whether claim 1 is obvious over Seo in view of Lee and Kim '423
1.	Appellant argues that Seo fails to disclose or render obvious the first compound represented by Chemical Formula 1
Appellant's argument -- Appellant argues on page 13 of the appeal brief that the outstanding rejection essentially contends that any and all analogs for Seo's variable R5 are obvious. Appellant argues bridging pages 13 and 14 of the appeal brief that providing a list of options for the variable R5 is insufficient to render every compound encompassed by such variation prima facie obvious, there must be a reason to select the specific group (e.g. triazine).
Examiner's response -- It is respectfully submitted that the rejection does not contend that any and all analogs for Seo's variable R5 are obvious, nor that every compound encompassed by variations for a variable in a chemical formula are obvious.  As discussed at paragraph 17 of the Final Rejection of 10/28/2021, Seo not only teaches that R5 may be selected from a list of options that includes a C1 to C30 heteroaryl, but also teaches specific examples of the C1 to C30 heteroaryl group includes a triazinyl group and a pyrimidinyl group.  It is noted that these groups differ from one another only by substitution of one carbon for one nitrogen atom.  The proposed modification in the rejection of record was to make a single substitution to the exemplified compounds of Seo including compound [2-9], compound [2-10], and compound [2-13].  The single substitution was to replace the R5 pyrimidine group for a triazine group and thereby arrive at a compound of the claimed Chemical Formula 2-I (see paragraphs 17–18 of the Final Rejection of 10/28/2021).  
	The reasons provided for this modification were discussed in paragraphs 18–19 of the Finale Rejection of 10/28/2021.  Briefly, it would have been obvious to substitute the R5 pyrimidine group for a triazine group in the exemplified compound of Seo because the substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the first host compound in the light emitting layer of an organic electroluminescence device and possess the benefits taught by Seo. See MPEP 2143.1.(B).  Additionally, it would have been obvious to specifically select the triazine group from the list of specifically exemplified C1 to C30 heteroaryls because one of ordinary skill in the art would have been motivated to produce additional compounds represented by Chemical Formula 2 of Seo having the benefits taught by Seo in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP 2143.1.(E).
Appellant's argument -- Appellant argues bridging pages 14 and 15 of the appeal brief that the rejection of record fails to establish that all of the listed options for Seo's variable R5 would provide "predictable results", namely that it fails to establish that any and all of the compounds that would be obtained by changing Seo's variant R5 would predictably yield an "organic light emitting diode device having high efficiency and a long life-span." 
Examiner's response -- Obviousness does not require absolute predictability, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  The support for the conclusion that substituting the R5 pyrimidine group for a triazine group in the exemplified compound of Seo would yield predictable results is provided by the teachings of Seo at paragraph [0026], as noted in paragraph 16 of the Final Rejection of 10/28/2021.  Seo teaches in paragraph [0026] that it is possible to provide an organic light emitting diode device having high efficiency and a long life-span by using organic materials of embodiments of the present invention, by which they are referring to the compounds in paragraphs [0010]–[0024], which includes the compound represented by Chemical Formula 2 used as a host material in the light emitting layer.  Based on this teaching, one of ordinary skill would reasonably expect the predictable results that the modified compound which falls within the scope of the Chemical Formula 2 of Seo would be useful as a host compound in the light emitting layer of the device of Seo and possess the benefits of high efficiency and a long life-span taught by Seo.  Appellant has not provided sufficient evidence showing that the modification would not yield a functional light emitting device with high efficiency and a long life-span.

2.	Appellant argues that Seo fails to teach or even suggest that the second host compound represented by one of Chemical Formulae 2-I to 2-III would be advantageous to include with the first compound represented by Chemical Formula 1
Appellant's argument -- Appellant argues on page 15 of the appeal brief that modifying Seo to prevent crystallization based on the teachings of Lee is not obvious because Seo fails to mention any problems with respect to unwanted crystallization.
Examiner's argument -- It is known in the art and taught by Lee that crystallization may result in device characteristic degradation and device damage (see for example paragraphs [0035] and [0076] of Lee). Therefore, it is desirable to modify the primary reference Seo to form a two-host system, as taught by Lee, in order to suppress crystallization and thereby prevent device degradation and damage.
Appellant's argument -- Appellant argues bridging pages 15–16 of the appeal brief that Lee does not provide teachings that are relevant to the device of Seo, specifically, Lee is directed to a device fabricated by laser-induced thermal imaging (LITI), while Seo uses vacuum deposition to form organic layers.
Examiner's argument -- The description of Lee is not limited to LITI, but also teaches vacuum deposition, the same method as taught by Seo.  As recited in paragraph [0067] of Lee: "In the above described embodiment, the light emitting layer is formed using the LITI. The method of forming the light emitting layer is not limited to this but includes a vacuum deposition, a spray coating and an ink jet printing."
Appellant's argument -- Appellant argues on page 16 of the appeal brief that the rejection of record fails to establish any nexus between Seo's host material and the first host material in Lee and that there is no basis to expect that Lee's second host material would interact with Seo's compound to prevent crystallization because Lee's first host material is nothing like Seo's compounds.
Examiner's argument -- Appellant appears to use paragraph 44 of Lee, referenced in footnote 18 on page 16 of the appeal brief, as evidence that the compounds of Lee do not encompass the compounds of Seo.  It is respectfully submitted that both the first host compound of and the second host compound of Lee are not limited to the examples in paragraphs [0044] and [0046].  Lee specifically recites in paragraph [0044] that "for example, the first host material may be one selected from a group comprised of…" (emphasis added) and in paragraph [0046] that "for example, the second host material may be one selected from a group comprised of…" (emphasis added).  Therefore, the first host material of Lee and the second host material of Lee are not limited to the compounds listed.  Lee also teaches that the first host material is a small molecular material which is used to transfer energy to the phosphorescent dopant in paragraphs [0029] and [0043] and that the second host material contains an amorphous material in paragraphs [0031] and [0046].  The compound of Seo is a small molecular material used to transfer energy to a phosphorescent dopant (see paragraphs [0022]–[0023] of Seo noted in paragraph 16 of the Finale Rejection of 10/28/2021) and is an amorphous material.  As such, one having ordinary skill would expect the creation of a two-host system wherein one of the hosts in the host material of Seo to result in the benefits taught by Lee.
Appellant's argument -- Appellant argues on page 17 of the appeal brief that there is no support in Lee for a blanket proposition that any combination of two host materials will have the effect of the second host material preventing crystallization of the first host material.
Examiner's argument -- Lee teaches generally that the crystallization of the first host material can be prevented by the second host material (see ¶ [0032] of Lee), and by forming the light emitting layer using the mixture of two or more host materials, crystallization which may occur during a manufacturing process or device operation can be prevented, thereby reducing inferiority resulting from the device characteristic degradation and device damage (see ¶ [0076] of Lee).  Additionally, as discussed above, Lee does not appear to require any specific structures, other than that the first host material is a small molecular material which is used to transfer energy to the phosphorescent dopant (see paragraph paragraphs [0029] and [0043]), which is the standard function of a host, and the second host material contains an amorphous material (see paragraphs [0031] and [0046]).  Therefore, the teachings of Lee are applicable to the device of the primary reference Seo and the secondary reference Kim '423, as discussed in more detail below.
	Furthermore, the teachings of Lee indicate that a two-host system in a light emitting layer generally is known and may have benefits, including suppressed crystallization.

3.	Appellant argues that even if one were to see to modify Seo, one would not look to the compound of Kim '423
Appellant's argument -- Appellant argues on page 17 of the appeal brief that the citation of Kim '423 for teachings related to the second compound for preventing crystallization is entirely based on improper hindsight and on page 20 of the appeal brief that there is no basis in the references themselves for turning to the teachings of Kim '423 in modifying Seo and the only explanation for doing so is improper hindsight based on appellant's specification.
Examiner's argument -- In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  As discussed in the rejection over Seo in view of Lee and Kim '423 in the Final Rejection of 10/28/2021, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure.
Appellant's argument -- Appellant argues on page 19 of the appeal brief that the sole purpose of including a second host material as taught by Lee is for preventing crystallization of Lee's first host material; however, Kim '423 is not discussed in relation to Lee's teachings to prevent crystallization.
Examiner's argument -- First, as noted above, Lee teaches generally that by forming the light emitting layer using the mixture of two or more host materials, crystallization which may occur during a manufacturing process or device operation can be prevented, thereby reducing inferiority resulting from the device characteristic degradation and device damage (see ¶ [0076] of Lee).  Next, as noted in the Final Rejection of 10/28/2021 at paragraph 24, Kim '423 teaches benefits of including the host compound of Formula 1 of Kim '423 include high luminous efficiency, high brightness, improved thermal stability, and lowered driving voltage (see ¶ [19], [120] of Kim '423).  As such, one of ordinary skill would have been motivated to include a second host compound of Kim '423 in the device of Seo not only to benefit from the suppression of crystallization and resulting prevention of device characteristic degradation as taught by Lee, but also to obtain the benefits of high luminous efficiency, high brightness, improved thermal stability, and lowered driving voltage as taught by Kim '423.  
Appellant's argument -- Appellant argues on page 20 of the appeal brief that there is no support in Lee for a blanket proposition that any combination of two host materials will have the effect of the second host material preventing crystallization of the first host material and there is no basis for extending these teachings beyond Lee's first and second host materials, and these crystallization-preventing characteristics related to the particular structures of Lee's first and second host materials.
Examiner's argument -- Lee teaches generally that the crystallization of the first host material can be prevented by the second host material (see ¶ [0032] of Lee), and by forming the light emitting layer using the mixture of two or more host materials, crystallization which may occur during a manufacturing process or device operation can be prevented, thereby reducing inferiority resulting from the device characteristic degradation and device damage (see ¶ [0076] of Lee).  Additionally, Lee does not appear to require any specific structures, other than that the first host material is a small molecular material which is used to transfer energy to the phosphorescent dopant (see paragraphs [0029] and [0043]), which is the standard function of a host, and the second host material contains an amorphous material (see paragraphs [0031] and [0046]).  Lee specifically recites in paragraph [0044] that "for example, the first host material may be one selected from a group comprised of…" (emphasis added) and in paragraph [0046] that "for example, the second host material may be one selected from a group comprised of…" (emphasis added).  Therefore, the first host material of Lee and the second host material of Lee are not limited to the specific exemplary compounds listed and the teachings of Lee are applicable to the device of the primary reference Seo and the secondary reference Kim '423, as discussed in more detail below. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.
Appellant's argument -- Appellant argues on page 20 of the appeal brief that there is no nexus between Lee and Kim '423, because Lee's various carbazolyl compounds fail to correspond to Kim '423's compound and as such there is no basis in the references themselves for turning to the teachings of Kim '423 in modifying Seo.
Examiner's response -- Lee teaches generally that by forming the light emitting layer using the mixture of two or more host materials, crystallization which may occur during a manufacturing process or device operation can be prevented, thereby reducing inferiority resulting from the device characteristic degradation and device damage (see ¶ [0076] of Lee), that the first host material is used to transfer energy to the dopant (see ¶ [0029] of Lee) and the second host material is an amorphous material (see ¶ [0031]).  Kim '423 is an amorphous material used to transfer energy to the dopant that has the benefits of high luminous efficiency, high brightness, improved thermal stability, and lowered driving voltage as taught by Kim '423 (see ¶ [19], [120] of Kim '423).  Therefore, Lee provides the motivation to form a two-host system in the light emitting layer of the device of Seo, and Kim '423 itself provides the additional motivation to include an additional host material of the compound of Formula 1 of Kim '423.  
	Furthermore, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  The compound of Kim '423 comprises a carbazolyl group.  It is noted that Lee teaches generally that one of the host materials may be on selected from a group that include carbazoles (see ¶ [0029] of Lee), and does not require that it be one of the specific exemplary compounds listed in paragraph [0029], therefore encompassing the compound of Kim '423.

4.	Appellant's evidence of record demonstrates surprising and unexpected results
Appellant's argument -- Appellant argues on page 20 of the appeal brief that the data in the evidence of record demonstrates that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Appellant argues the evidence of record demonstrates remarkably improved life-span effects arising from the claimed subject matter, as shown in Table 1 of the specification and additional data filed in 08/03/2018.
Examiner's response -- First, it is noted that the additional data referred to appears to be filed in the declaration of 08/09/2018.
	Appellants have the burden of explaining the proffered data. See MPEP 716.02(b).  Appellants have proffered data in the specification and declaration of 08/09/2018, but have not explained why or how the data shows evidence of non-obviousness over the cited prior art.
	Nonetheless, the following analysis will be presented regarding the data in Table 1 of the specification and the additional data filed in the declaration of 08/09/2018.
	Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
	Table 1 of the specification comprises performance data of several devices with compound A-33 as a first host with one of B-10, B-31, C-10, and B-34 as a second host, and comparative examples with each of these as the only host.  The declaration of 08/09/2018 provides two additional comparative examples wherein compound D2-1 or D6-315 are used a first host with compound B-31 as a second host.
	The Appellant's evidence is insufficient to demonstrate unexpected results over the prior art for the following reasons: (i) the properties do not appear to differ to such an extent that the difference is really unexpected in view of the expected improvements taught by the prior art; (ii) comparison has not been made between the claimed subject matter and the closest prior art; and (iii) the data is not commensurate in scope with the claims which the evidence is offered to support.
	(i) First, the properties do not appear to differ to such an extent that the difference is really unexpected in view of the expected improvements taught by the prior art.  The devices comprising two host compounds show improvement in device performance over those with one host compound; however, the degree of difference in results does not appear to be really unexpected in view of the expected improvements taught by secondary references Lee and Kim '423.  As discussed previously, Lee teaches that by forming the light emitting layer using the mixture of two or more host materials, crystallization which may occur during a manufacturing process or device operation can be prevented (see ¶ [0032] and [0076] of Lee), thereby reducing inferiority resulting from the device characteristic degradation and device damage (see ¶ [0076] of Lee).  Additionally, as discussed previously, Kim '423 teaches benefits of including the host compound of Formula 1 of Kim '423 include high luminous efficiency, high brightness, improved thermal stability, and lowered driving voltage (see ¶ [19], [120] of Kim '423).  Therefore, in view of the teachings of Lee and Kim '423, there is an expectation of improved device performance with the addition of a second host material comprising the compound of Kim '423 to the device of Seo.
	(ii) Second, comparison has not been made between the claimed subject matter and the closest prior art.  The first host compounds A-33, D2-1, and D6-315 all differ structurally from the host compounds of Seo and the second host compounds B-10, B-31, C-10, and B-34 all differ structurally from the host compounds of Kim '423.  Compound A-33 comprises an additional phenylene linker group between the triphenylene and triazine moieties when compared to the modified host compounds of Seo.  Compound D2-1 comprises a carbazolyl group instead of a triphenylene group and an additional phenylene linker group when compared to the modified host compounds of Seo. Compound D6-315 comprises an additional triphenylene substituent when compared to the modified host compounds of Seo.  Compounds B-10, B-31, and B-34 comprise two carbazolyl groups and no triphenylene while the compounds of Kim '423 comprise a triphenylene group and one carbazolyl group.  Compound C-10 lacks a phenylene linker group when compared to the compounds of Kim '423.  Therefore, it is unclear what differences in device performance would be observed between devices comprising the compound more structurally similar to those of the cited prior art.  Additionally, Appellant has not addressed these differences between the examples and what is claimed and taught by the prior art.
	(iii) Third, the data is not commensurate in scope with the claims which the evidence is offered to support.  The claims encompass the modified compounds of Seo and the compounds of Kim '423; however, no comparison has been made between devices wherein compounds that are more structurally similar to the compounds of Seo and the compounds of Kim '423 are used.  As discussed above, the first host compounds A-33, D2-1, and D6-315 all differ structurally from the modified host compounds of Seo and the second host compounds B-10, B-31, C-10, and B-34 all differ structurally from the modified host compounds of Kim '423.  Therefore, it is unclear whether the same degree of difference in results would be observed between devices comprising compounds more structurally similar to the compounds of Seo with and without the second host material comprising the compound of Kim '423.  Additionally, Appellant has not addressed these differences between the examples and what is claimed and taught by the prior art.

H.	Whether claim 1 is obvious over Seo in view of Lee and Sasabe
1.	Appellant argues that Seo fails to disclose or render obvious the first compound represented by Chemical Formula 1
Appellant's argument -- Appellant argues on page 22 of the appeal brief that the outstanding rejection over Seo, Lee, and Sasabe contends that Seo renders obvious the first compound represented by Chemical Formula 1 of claim 1 for identical reasons to those addressed in Appellant's remarks in section G(1) above and accordingly, for conciseness, Appellant's arguments are the same as those presented in section G(1) above.
Examiner's response -- Respectfully, these arguments are not persuasive for the same reasons discussed in section G(1) above.

2.	Appellant argues that Seo fails to teach or even suggest that the second host compound represented by one of Chemical Formulae 2-I to 2-III would be advantageous to include with the first compound represented by Chemical Formula 1
Appellant's argument -- Appellant argues on page 22 of the appeal brief that for conciseness, Appellant's arguments are the same as those presented in section G(2) above.
Examiner's response -- Respectfully, these arguments are not persuasive for the same reasons discussed in section G(2) above.

3.	Appellant argues that even if one were to see to modify Seo, one would not look to the compound of Sasabe
Appellant's argument -- Appellant argues on page 22 of the appeal brief that the citation of Sasabe for teachings related to the second compound for preventing crystallization is entirely based on improper hindsight and on page 25 of the appeal brief that there is no basis in the references themselves for turning to the teachings of Sasabe in modifying Seo and the only explanation for doing so is improper hindsight based on appellant's specification.
Examiner's argument -- In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  As discussed in the rejection over Seo in view of Lee and Sasabe in the Final Rejection of 10/28/2021, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure.
Appellant's argument -- Appellant argues on page 24 of the appeal brief that the sole purpose of including a second host material as taught by Lee is for preventing crystallization of Lee's first host material; however, Sasabe is not discussed in relation to Lee's teachings to prevent crystallization.
Examiner's argument -- First, as noted above, Lee teaches generally that by forming the light emitting layer using the mixture of two or more host materials, crystallization which may occur during a manufacturing process or device operation can be prevented, thereby reducing inferiority resulting from the device characteristic degradation and device damage (see ¶ [0076] of Lee).  Next, as noted in the Final Rejection of 10/28/2021 at paragraph 55, Sasabe teaches BCz can reduce driving voltage, reduce the host-host aggregation causing excimer formation, and improve thermal and morphological stability of the thin film (see page 3212, column 1 and 2 of Sasabe).  As such, one of ordinary skill would have been motivated to include a second host compound of BCz as taught by Sasabe in the device of Seo not only to benefit from the suppression of crystallization and resulting prevention of device characteristic degradation as taught by Lee, but also to obtain the benefits of reduced driving voltage, reduced host-host aggregation causing excimer formation, and improved thermal and morphological stability of the thin film as taught by Sasabe.  
Appellant's argument -- Appellant argues bridging pages 24–25 of the appeal brief that there is no support in Lee for a blanket proposition that any combination of two host materials will have the effect of the second host material preventing crystallization of the first host material and there is no basis for extending these teachings beyond Lee's first and second host materials, and these crystallization-preventing characteristics related to the particular structures of Lee's first and second host materials.
Examiner's argument -- Lee teaches generally that the crystallization of the first host material can be prevented by the second host material (see ¶ [0032] of Lee), and by forming the light emitting layer using the mixture of two or more host materials, crystallization which may occur during a manufacturing process or device operation can be prevented, thereby reducing inferiority resulting from the device characteristic degradation and device damage (see ¶ [0076] of Lee).  Additionally, Lee does not appear to require any specific structures, other than that the first host material is a small molecular material which is used to transfer energy to the phosphorescent dopant (see paragraphs [0029] and [0043]), which is the standard function of a host, and the second host material contains an amorphous material (see paragraphs [0031] and [0046]).  Lee specifically recites in paragraph [0044] that "for example, the first host material may be one selected from a group comprised of…" (emphasis added) and in paragraph [0046] that "for example, the second host material may be one selected from a group comprised of…" (emphasis added).  Therefore, the first host material of Lee and the second host material of Lee are not limited to the specific exemplary compounds listed and the teachings of Lee are applicable to the device of the primary reference Seo and the secondary reference Sasabe, as discussed in more detail below. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.
Appellant's argument -- Appellant argues on page 25 of the appeal brief that there is not nexus between Lee and Sasabe, because Lee's various carbazolyl compounds fail to correspond to Sasabe's compound BCz and as such there is no basis in the references themselves for turning to the teachings of Sasabe in modifying Seo.
Examiner's response -- Lee teaches generally that by forming the light emitting layer using the mixture of two or more host materials, crystallization which may occur during a manufacturing process or device operation can be prevented, thereby reducing inferiority resulting from the device characteristic degradation and device damage (see ¶ [0076] of Lee), that the first host material is used to transfer energy to the dopant (see ¶ [0029] of Lee) and the second host material is an amorphous material (see ¶ [0031]).  Sasabe's compound BCz is an amorphous material used to transfer energy to the dopant that can reduce driving voltage, reduce the host-host aggregation causing excimer formation, and improve thermal and morphological stability of the thin film (see page 3212, column 1 and 2 of Sasabe).  Therefore, Lee provides the motivation to form a two-host system in the light emitting layer of the device of Seo, and Sasabe itself provides the additional motivation to include an additional host material of the compound BCz.
	Furthermore, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  The compound of Sasabe comprises a carbazolyl group.  It is noted that Lee teaches generally that one of the host materials may be on selected from a group that include carbazoles (see ¶ [0029] of Lee), and does not require that it be one of the specific exemplary compounds listed in paragraph [0029], therefore encompassing the compound BCz taught by Sasabe.

4.	Appellant's evidence of record demonstrates surprising and unexpected results
Appellant's argument -- Appellant argues on page 20 of the appeal brief that the data in the evidence of record demonstrates that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Appellant argues the evidence of record demonstrates remarkably improved life-span effects arising from the claimed subject matter, as shown in Table 1 of the specification and additional data filed in 08/03/2018.
Examiner's response -- First, it is noted that the additional data referred to appears to be filed in the declaration of 08/09/2018.
	Appellants have the burden of explaining the proffered data. See MPEP 716.02(b).  Appellants have proffered data in the specification and declaration of 08/09/2018, but have not explained why or how the data shows evidence of non-obviousness over the cited prior art.
	Nonetheless, the following analysis will be presented regarding the data in Table 1 of the specification and the additional data filed in the declaration of 08/09/2018.
	Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
	Table 1 of the specification comprises performance data of several devices with compound A-33 as a first host with one of B-10, B-31, C-10, and B-34 as a second host, and comparative examples with each of these as the only host.  The declaration of 08/09/2018 provides two additional comparative examples wherein compound D2-1 or D6-315 are used a first host with compound B-31 as a second host.
	The Appellant's evidence is insufficient to demonstrate unexpected results over the prior art for the following reasons: (i) the properties do not appear to differ to such an extent that the difference is really unexpected in view of the expected improvements taught by the prior art; (ii) comparison has not been made between the claimed subject matter and the closest prior art; and (iii) the data is not commensurate in scope with the claims which the evidence is offered to support.
	(i) First, the properties do not appear to differ to such an extent that the difference is really unexpected in view of the expected improvements taught by the prior art.  The devices comprising two host compounds show improvement in device performance over those with one host compound; however, the degree of difference in results does not appear to be really unexpected in view of the expected improvements taught by secondary references Lee and Sasabe.  As discussed previously, Lee teaches that by forming the light emitting layer using the mixture of two or more host materials, crystallization which may occur during a manufacturing process or device operation can be prevented (see ¶ [0032] and [0076] of Lee), thereby reducing inferiority resulting from the device characteristic degradation and device damage (see ¶ [0076] of Lee).  Additionally, as discussed previously, Sasabe teaches BCz can reduce driving voltage, reduce the host-host aggregation causing excimer formation, and improve thermal and morphological stability of the thin film (see page 3212, column 1 and 2 of Sasabe).  Therefore, in view of the teachings of Lee and Sasabe, there is an expectation of improved device performance with the addition of a second host material comprising the compound of Sasabe to the device of Seo.
	(ii) Second, comparison has not been made between the claimed subject matter and the closest prior art.  The first host compounds A-33, D2-1, and D6-315 all differ structurally from the host compounds of Seo.  Compound A-33 comprises an additional phenylene linker group between the triphenylene and triazine moieties when compared to the modified host compounds of Seo.  Compound D2-1 comprises a carbazolyl group instead of a triphenylene group and an additional phenylene linker group when compared to the modified host compounds of Seo. Compound D6-315 comprises an additional triphenylene substituent when compared to the modified host compounds of Seo.  Therefore, it is unclear what differences in device performance would be observed between devices comprising the compound more structurally similar to those of the cited prior art.  Additionally, Appellant has not addressed these differences between the examples and what is claimed and taught by the prior art.
	(iii) Third, the data is not commensurate in scope with the claims which the evidence is offered to support.  The claims encompass the modified compounds of Seo and the compounds of Sasabe; however, no comparison has been made between devices wherein compounds that are more structurally similar to the compounds of Seo and the compounds of Sasabe are used.  As discussed above, the first host compounds A-33, D2-1, and D6-315 all differ structurally from the modified host compounds of Seo.  Therefore, it is unclear whether the same degree of difference in results would be observed between devices comprising compounds more structurally similar to the compounds of Seo with and without the second host material comprising the compound of Sasabe.  Additionally, Appellant has not addressed these differences between the examples and what is claimed and taught by the prior art.

––––

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.M.D./Examiner, Art Unit 1786                                                                                                                                                                                                        
Conferees:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                              

                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.